 In the Matter of UNION CITY BODY COMPANY, INC.wildINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, C. I. O.Case No. 11-C-1219.Decided. June 28, 1916DECISIONANDORDEROn March 6, 1946, the Trial Examiners issued their IntermediateReport in the above-entitled proceeding finding that the respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediateReport and a supporting brief.On June 6, 1946,the Board at Washington, D. C., heard oral argument in which therespondent and the Union participated.The Board has reviewed the rulings of the Trial Examiners andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, the re-spondent's exceptions and brief, and the entire record in the case,and hereby adopts the findings,' conclusions, and recommendationsof the Trial Examiners,2 with the additions hereinafter set forth.1.The respondent contended that the strike during which Hobbswas discharged was illegal and that Hobbs was not, therefore, en-titled to the protection of the National Labor Relations Act. Insupport of this contention, the respondent claimed that the strikewas in violation of a no-strike pledge made by the InternationalUnion to the President of the United States, that the strike involvedthe issue of wages under the Wage Stabilization Act, and that theUnion failed to give notice of the labor dispute as required by theWar Labor Disputes Act.We affirm the Trial Examiners' findingsiIn paragraph2 (a) of the Trial Examiners'Recommendations,the dateof Jerry Hobbs'first discriminatory dischargeis stated to be July15, 1945This is a typographical errorand should be, and itherebyis,correctedto read June 15, 19452 On April 13, 1946,the respondentfiled with theBoard a "Motion For Modification ofFindingsof Fact andConclusions of Law"in accordancewith therespondent's exceptions,and a motion to dismissthe complaint.These motions are hereby denied.69 N. L.R B., No. 16.172 UNION CITY BODY COMPANY, INC.173that these contentions are without merit.We find no basis in thecircumstances attending the alleged no-strike pledge which wouldnullify the remedial rights under the Act of an employee who hadbeen illegally discharged.As to the wage contention, the facts ofthis case show. as the Trial Examiners found, that the purpose ofthe strike was not to compel the respondent to grant higher wages incontravention of the Wage Stabilization Act.Rather, the employeesdesired to restrain the respondent from reducing the existing wagescale of certain of its employees.The situation presented here isthus not analogous to that involved in theAmerican Newscase,3inasmuch as here the respondent was not being compelled to violatetheWage Stabilization Act by granting an illegal wage increase.We also agree, for the reasons stated in theRepublic Steelcase,4that Hobbs is not to be deprived of his rights under the Act becauseof the Union's failure to give notice of the labor dispute.2.The respondent also contended that the reasons for Hobbs' dis-charge should be considered in the light of the respondent's allegedlyfavorable background of labor relations and that, in supporting theallegation of discrimination, it was incumbent upon the Board toshow the existence of an anti-union background. It is true that ahistory of favorable or unfavorable labor relations may lend inter-pretative light to an employer's subsequent conduct.For this reasonwe have carefully considered the facts concerning the respondent'slabor relations background in the case.We have also carefully con-sidered the evidence adduced by the respondent to the effect that itdischarged Hobbs because of his alleged violation of company rules.Although our decision is not to be taken as condoning employee mis-conduct of the nature attributed to Hobbs, nevertheless, we are con-vinced and find upon all the circumstances that the respondent dis-criminatorily dischargedHobbs because of his union membershipand activities, as the Trial Examiners found, and not for the reasonsalleged by the respondent.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Union City Body Com-pany, Inc., Union City, Indiana, and its officers, agents, successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership in International Union, United Au-tomobile, Aircraft & Agricultural Implement Workers of America,8Matter ofThe American News Company,Inc.,55 N.L R B. 1302, 1306.4Matter of Republic Steel Corporation,62 N. L.R B. 100S, 1023;Matter ofFairmontCreamery Company,64 N. L.It. B. 824. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. I. 0., or in any other labor organization of its employees, bydiscriminatorily discharging employees,or by discriminating in anyother manner in regard to their hire or tenure of employment or anyterm or condition of employment;(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist International Union,UnitedAutomobile,Aircraft&Agricultural Implement Workersof America,C. I. 0., or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in con-certed activities,for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Jerry Hobbs immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority or other rights and privileges,and make him whole for anyloss of pay he may have suffered by reason of the discriminationagainst him,by payment to him of a sum of money equal to that whichhe normally would have earned as wages from June 15, 1945, the dateof his first discriminatory discharge,to the date of the offer of rein-statement,less his net earnings during the period;(b)Post at its plants in UnionCity,Indiana, copies of the noticeattached to the Intermediate Report, marked"Appendix A." 5Copies of said notice,to be furnished by the Regional Director for theEleventh Region, after being duly signed by the respondent's repre-sentative,shall be posted by the respondent immediately upon receiptthereof,and maintained by it for sixty(60) consecutive days there-after, in conspicuous places,including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe respondent to insure that said notices are not altered,defaced, orcovered by any other material;(c)Notify the Regional Director for the Eleventh Region in writ-ing, within ten (10)days from the date of this ORDER,what stepsthe respondent has taken to comply herewith.MR.GERARD D. REILLY,dissenting:The Trial Examiners found that Hobbs, as president of the Unionlocal, has been the leading official oftheUnionsinceMay 1944.Hobbs was thus the representative of the employees required by the5 Said notice,however,shall be, and it hereby is, amended by striking from the first para-graph thereof the words "RECOMMENDATIONS OF TRIAL EXAMINERS" and substitut-ing in lieuthereof thewords"A DECISION AND ORDER " UNION CITY BODY COMPANY, INC.175War Labor Disputes Act to file a notice 30 days in advance of the pro-posed strike with this Board and two other designated agencies. Forthe reasons set forth in my dissenting opinion inMatter of RepublicSteel Corporation,62 N. L. R. B. 1008, (in which I discussed thelegislative history of the War Labor Disputes Act), a representativelike Hobbs, who struck without giving the notice required by the WarLabor Disputes Act, is not entitled to reinstatement or back pay.While I am also dubious of the majority's holding that Hobbs wasdiscriminated against, since it seems to me that his admitted infrac-tions of the plant rules culminating in the insolent conduct which pro-voked the fight at the strike conference were the motivating factorsin his discharge, nevertheless the failure to give the required strikenotice should compel dismissal of the complaint.INTERMEDIATE REPORTMr Cliffor d L Hard il,for the Board.Mr. Meyer W. Leib,of Detroit, Mich, andMr. Hori p fee,of Indianapolis, Ind.,for the respondent.Mr. Jesse Peden,of Indianapolis, Ind. for the Union.STATEMENT of THE CASEUpon a first amended charge filed on December 19, 1945, by International Union,United Automobile, Aircraft & Agricultural Implement Workers of America,C. 1. 0, herein called the Union, the National Labor Relations Board, hereincalled the Board, by its Regional Director for the Eleventh Region (Indianapolis,Indiana), issued it;. complaint dated December 26, 1945, against Union CityBody Company, Inc. herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat 449, herein called the Act.With respect to the unfair labor practices the complaint alleged, in substance,that the respondent (1) from on or about April 1, 1945, interrogated employeesconcerning their activities in behalf of the Union, and maligned, vilified, assaulted,and beat employees who were officials of the Union, thereby indicating oppositionto self-organization among its employees, and (2) on or about June 15, 1915,discharged Jerry I3obbs and thereafter refused to reinstate him, because of hismembership in and activities in behalf of the UnionOn January 4, 1946, the respondent tiled an answer, on January 8, 1946, amend-nients thereto, and on January 16, 1946, during the course of the hearing, furtheramendments thereto, admitting some of the allegations of the complaint, butdenying that it had engaged in any unfair labor practices.Pursuant to notice, a hearing was held at Union City, Indiana, from January16 to January 21, 1946, before Thomas S Wilson and Millard L. Midonick, theundersigned Trial Examiners duly appointed by the Chief Trial Examiner. TheBoard, the respondent, and the Union were represented by counsel, and partici-pated in the hearing.Full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing upon the issues was affordedall partiesUpon motion by the respondent, witnesses were excluded from thehearing rooms except when testifyingUpon the conclusion of the hearing the 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDundersigned advised the parties that they might argue orally before the TrialExaminers and that they might file briefs with them.None of the parties en-gaged in oral argument. Briefs, filed by all parties, have been considered.Upon the entire record in the case, and from their observation of the wit-nesses, the undersigned make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTUnionCityBody Company, Inc, is an Indiana corporation having two plantsin Union City, Indiana. It is engaged in the manufacture and assembly of busbodies.The respondent uses raw materialsconsistingprincipally of sheet steel,plywood, and paint, which exceed in value $2,500,000 annually, of which about$2,000,000 annually is shipped to it from outside the State of Indiana.Theannual value of the product manufactured by the respondent exceeds $4,500,000,of which in excess of $4,000,000 in value is shipped by it annually to points out-side the Stateof Indiana.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America, affiliated with the Congress of Industrial Organizations, isa labor organization admitting employees of the respondent to membership inits affiliate, Local 494.III.THE UNFAIRLABOR PRACTICESA. The discriniinatorp discharge; interference, restraint, and coercion1.BackgroundJerry Hobbs was first employed by the respondent in August 1937 as firemanand watchman. After the first six months of employment, his duties were re-stricted to those of a fireman until 1942.As a result of elections conducted by the Board, the Union has been the ex-clusive bargaining representative of the employees of the respondent, exceptsupervisory employees, from 1937 until the present time, and until May 25, 1945,the Union and the respondent were parties to labor agreements.In 1939, Hobbs joined the Union, and in 1940 he was elected to the bargainingcommittee of Local 494 of the Union as representative of nonproduction workersInMarch 1941 and again in April 1942, Hobbs was elected president of Local494.In April 1942, he received a written leave of absence for an indefiniteperiod from Adelsperger, the respondent's treasurer, expressly for the purposeof serving on the staff of the Union as a representative.Upon his return to therespondent's service in September 1942, Hobbs was also named chairman of theLocal 494 bargaining committee in the respondent's plants.The duties of thelatter office included the investigation of grievances with the plant superin-tendent.In the late summer of 1943, Adelsperger, respondent's treasurer, requestedHobbs to assume a position on the management staff in charge of material con-trol.This offer was conditioned upon Hobbs' withdrawal from the Union. Inthe past, other union leaders had been promoted to supervisory positions.Aftera short delay, Hobbs informed Dewey, personnel director, of his acceptance ofthe new position and of the condition imposed.Hobbs did withdraw from theUnion.In the spring of 1944, Hobbs renewed his membership in the Union whilestill in charge of material control.Hobbs testified that he requested a transfer UNION CITYBODYCOMPANY, INC.177from material control on the ground of his renewed membership, while Woodward,assistant treasurer and assistant general manager of the respondent,' assertedthat management first broached this subject, taking the position that Hobbs'return to the Union necessitated his removal from the supervisory position inmaterial control.We credit Woodward's version.At the suggestion of Wood-ward and Stewart, the production superintendent, Hobbs agreed to accept aposition as spot welder's helper.2The sequence of eventsFrom the time of Hobbs' return to the Union in the spring of 1944 until thehearing, he has served as president and business agent of Local 494 and as chair-man of its bargaining committee. Since Hobbs' return to the Union as its pre-siding local officer, there have been three strikes.The first of these three walk-outs occurred on May 31, 1944, the day Hobbs wastransferred to spot welding.On that day, the welders struck due to a grievanceof long standing concerning the lack of adequate ventilation for fumes createdby welding, and they did not return to work until June 25, 1,944.The plantsshut down as a result of this stoppage.While Woodward believed that thisstoppage was due to Hobbs' influence, it is clear from the testimony of Bretz, awelder who participated in the walk out, that Hobbs in fact did not instigate itIn September and October 1944, the second stoppage occurred lasting 10 daysto 2 weeks.'In December 1944, the respondent retained Industrial Relations, a Detroit firmof labor relations consultants, to handle their labor relations.This firm wascomposed of Arthur Stringari and James Dort, who have continued to handlethese-matters on behalf of the respondent to the present time.In 1945, during contract renewal negotiations, a third strike occurred.Therespondent and the Union had been parties to a series of labor agreements untilthe termination of the closed-shop contract which covered the period October 6,1944 to May 24, 1945.Thirty days prior to the May 24, 1945, expiration date,Woodward had written the Union that the contract would not be renewed andthat further wage studies would be necessary, addressing the letter to the"Bargaining Committee" of Local 494 "Attention : Mr. J. Hobbs."After a number of bargaining conferences bad been held, the parties conferredagain during the early afternoon of May 24, 1945, the expiration date of theexisting contract.At the beginning of this conference, the parties were in dis-agreement on two issues.The Union favored the reincorporation in any newcontract of two clauses in the then current contract providing (1) that the matterof wages set forth in the contract shall be open for negotiation at any time(referred to as the "interim opening wage" clause) and providing (2) for anannual termination date of May 24.The respondent desired to delete the interimopening wage clause and to extend the termination date by 6 months.Althoughthe respondent had notified the Union in writing 30 days before that it desiredto alter the contract wage rates, it submitted its first new wage scale proposalat this conference on the contract termination day.During the conference, nofurther resolution of the issues was achieved except that the respondent offeredas a concession that the interim opening wage clause remain in the proposedagreement.'Since April 1, 1944, Woodward has been in charge of the respondent's operations, fi-nances, and labor relationsHe had been employed by the respondent since 1941.2 The record does not disclose the cause of this strike nor Hobbs'part, if any, in it.701592-47-vol. 69-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDImmediatelyfollowing this bargainingconference, a membershipmeeting ofLocal 494 of the Union was held. Uponbeing apprisedof the statusof the nego-tiations as recounted above, the membership voted to conduct an immediate workstoppage.The purpose of the strike was to prevent the deletion of the annualtermination date clause from the contract and to prevent the proposed alterationby the respondent of the wage rates set up in the expiring contract.After theunion membership meeting, Stringari, who was participating as a representativeof the respondent in the bargaining conferences with the Union, telephoned Hobbs,and they made an appointment to meet on a street in Union City near the DinnerBell restaurant.At about 5: 30 p. in on that day, Hobbs and Gress, a memberof the union bargaining committee, met Woodward and Stringari at the ap-pointed place.Woodward testified that the management representatives askedHobbs and Gress how the union "meeting came out, what the membership thoughtof the proposition,"Woodward further testified :[Hobbs] informed us that it didn't go overso big.Didn't think theboyswere goingto return to work.We were surprised.The four men moved to Stringari's automobile close by where, according to Hobb'stestimony, the conversation continued as follows :.. . [Stringari] says, "Did you make the motion to strike, or encourageit?" and I said "No," and he says, "Are you sure you didn't,Jerry?" and Isaid, "No; it's immaterial to me what they do about it. They are themembership and they are the ones I work for," and he said, "Well, theCompany can't stand too much of this, and don't let it go over ten days,"and he said, "It wouldn't be good for you if it goes over ten days "Stringari denied the remarks recounted in Hobbs' testimony; Woodward wasunable to remember this part of the conversation.Both Woodward and Stringariwere unable to remember or be certain of the whole of the conversation had atthat time.The undersigned credit the quoted testimony above and find thatthe conversation took place as set forth.The strike began on May 25, 1945, resulting in a complete shutdown.On June13, 1945, the U. S. Conciliation Service held a meeting of representatives of therespondent and the Union, during which Hobbs and Stringariengaged in a fightwhich is more fully discussed hereinafter.On June 15, after the strike had been in progress 20 days, Hobbs was discharged.On July 2, 1945, the employees returned to work pursuant to an order of theWar Labor Board providing for the resumption of production and the reinstate-ment of all employees including Hobbs.On the first day of his remstateplentby the War Labor Board, Hobbs was again discharged.He has not since beenreinstated.Whitesel, purchasing agent of the respondent, called as a witness for therespondent, testified that upon his return from out of town about May 28, 1945,he met Hobbs on the street, and asked Hobbs if he had had any meetings withthe respondent.Hobbs replied : "No, and I won't ask for any meeting if itbreaks the God Damn Company."' About June 4, 1945, Whitesel reported theabove incident to Fitzgerald, president of the respondent.This testimony pre-sented by the respondent is credited despite Hobbs' denial.These several strikes in 1944 and 1945 impressed the respondentas a seriousthreat to its business.The respondent was operating under contract with the3This is the only evidence introduced by the respondent in support of its allegation thatone of its reasons for discharging Hobbs, was because be "conspired to bankrupt the Com-pany " In view of the total lack of evidence this position of the respondent cannot be con-sidered seriously. UNION CITY BODY COMPANY, INC.179Ford Motor Company to purchase every bus chassis which came off the Fordassembly line, its only source of supply.The respondent builds the bus bodieson these chassis and sells finished busses.Woodward testified : "We had beencriticized by the Ford Motor Company for our work stoppages. They had toshut down the Ford assembly line . . . during our stoppages. . . ..Wood-ward further testified :Q.Were you worried about more stoppages causing the loss of the Fordbusiness?A. I would have to answer yes.Q. Did you feel that the discharge of Hobbs would remove some of thatworry?A. I would have to answer that yes.Q. Did you feel that if it was either the Union City Body Company orJerry Hobbs, that one of them had to go?A. I would have to answer that yes. It was down to the point wheresomething had to be done. That's the best answer I can think of. Therewere four unauthorized strikes in eighteen months, four work stoppagesin eighteen months. .a.The fightOn June 13, 1945, representatives of both the respondent and the Union metat the office of the United States Conciliation Service in Indianapolis, Indiana.Some time after the meeting began before Commissioner Arthur Pierson of thatService, Stringari and Hobbs exchanged personal and threatening remarks andcame to blows.`The respondent and the Union each had several representatives seated aboutthe conciliation table.Stringari and Hobbs faced each other across the table:Seated about one end of the table between Stringari and Hobbs were Woodward,Conciliator Pierson, and Harrington, Assistant Regional Director of the UAW-CIODuring the course of negotiations, Stringari remarked that the laborleadership in respondent's plant was "irresponsible."Hobbs retorted to theeffect that the labor relations had been proceeding satisfactorily until "screwballs" from Detroit were called in as representatives of the respondent in itslabor relations.Stringari advised Hobbs to hold his tongue or he, Stringari,would help him to do so. Hobbs then inquired of Stringari why he did not comearound the table to carry out his threat.With this, Stringari arose from his,place and commenced to walk around the end of the council table toward Hobbs'side.Woodward testified :I tried to cool down Art [Stringari] or something like that.I didn't take hold of him.On his way toward Hobbs' side of the table,Stringari also passed ConciliatorPierson and Harrington.Conciliator Pierson requested all parties to resumediscussions.When Stringari reached Harrington who was sitting beside Hobbs,Hobbs rose.There is conflict in the testimony as to whether Hobbs or Stringarilanded the first blow.By the time Harrington stopped thefightby turningStringari away from Hobbs,Hobbs had been struck twice about the face and wasDing backover the table at his own place,and Stringari had been kicked some-tshere about the thigh.After the fight the discussions before ConciliatoraThe complaint charges that the respondent by reason of this incident was responsiblefor "maligning, vilifying, assaulting and beating" an official of the Union in violation ofSection 8 (1) of the ActThe respondent's answer to the complaint, on the other hand,alleges that among various reasons for Hobbs' discharge was that he "maligned, vilifiedand assaulted a company representative with intent to do great bodily harm" 180DECISIONSOF NATIONALLABOR RELATIONS BOARDPierson were resumed and both Hobbs and Stringari participated for part ofthe time in the remainder of the conference. At the conclusion of the conferencea conversation was had between Harrington, Assistant Regional Director UAW-CIO, and Stringari.Harrington's version of this conversation was not contra-dicted and it is credited by the undersigned :I told him that that was the first time I ever seen anybody from manage-ment really blow their top, and start a fight, especially in a conciliationoffice, and I thought it was very funny of him to do that . . . He told methat anybody could lose their head, was the very words he said to me.Certain conflicts in the testimony concerning the fight have been resolvedadversely to the version of the respondent's witnesses.The undersigned cannotcredit Stringari's version of the incident, to the effect that lie was merely at-tempting to leave the room when attacked by Hobbs, because of his attempt tomagnify his injuries resulting therefrom, because of the uncontradicted testi-mony quoted above, and because of the credibility of certain of the other wit-nesses who were present and whose testimony conforms to the findings madeabove.b.ThefirstdischargeWoodward testified, and the undersigned find, that the respondent's presi-dent Fitzgerald, who had been apprised about 10 days before of Hobbs' remarkabout "breaking" the respondent during the strike, telephoned Woodward fromDetroit on June 14, 1945, and asked Woodward what he would do about theIndianapolis incident 6Woodward answered that the respondent would haveto discharge Hobbs.Accordingly, in a letter dated June 15, 1945, during the continuation of thestrike,Woodward informed Hobbs of his discharge:Please take notice that effective today your employment with the Union CityBody Company, Inc. severed (sic) as of June 15, 1945 on the grounds of beingan undesirableemployee.No mention of the Indianapolis incident nor of any other specific reason forthe discharge is to be found in this letter.On June 29, 1945, representatives of both the respondent and the Union ap-pearedin Chicago at the direction of the War Labor Board Regional Office toshow cause whythe strike should not be immediately terminated.The respond-ent was thereinformed that the War Labor Board policy required upon im-mediate termination of the strike that the respondent accept all employees, in-cluding Hobbs, back into its employ.The respondent made it clear, and thereis no conflict in the evidence on this point, that if Hobbs were reinstated by theWar Labor Board, he would be discharged again immediately.On June 30, 1945, the War Labor Board issued a telegraphic order to Local494 andthe respondent directing in part:1ALL STRIKING EMPLOYEES SHALL RETURN TO WORK FORTH-WITH.2THE RESPONSIBLE UNION OFFICIALS SHALL TAKE ALL NECES-SARY STEPS TO EFFECT AN IMMEDIATE TERMINATION OFTHE STRIKE.3THE COMPANY SHALL ACCEPT ALL EMPLOYEES BACK INTO ITSEMPLOY UNDER THE SAME TERMS AND CONDITIONS THATEXISTED AT THE TIME THE STRIKE BEGAN.6 Fitzgerald himself did not testify.Woodward assumed that Fitzgerald's source of in-formation was Stringari, since the offices of both men were in Detroit. UNIONCITYBODY COMPANY, INC.1814THFl COMPANY SHALL ENGAGE IN NO COLLECTIVE BARGAININGWITH RESPECT TO THE MERITS OF THE ISSUES IN DISPUTEWHILE THE INTERRUPTION OF PRODUCTION CONTINUES.5THAT IN THE EVENT THAT AFTER THE RESUMPTION OF PRO-DUCTION, ONE JERRY HOBBS IS DISCHARGED, SUCH DIS-CHARGE SHALL BE SUBMITTED TO FINAL AND BINDINGARBITRATION....c.The second dischargeOn June 30, 1945, to effectuate the War Labor Board's telegraphic order ofthat date, the bargaining committee and the executive board of the Union, in-cluding Hobbs, met with Woodward and Stewart to arrange for production toresume on July 2, 1945. At this meeting, Hobbs asked Woodward if he wouldbe discharged again as had been threatened on the preceding day in Chicago.Woodward replied that such action "was up not only to him but to Mr. Adel-sperger e and Mr. Kuntz,' Mr. Fitzgerald,s Mr. Stringari and Mr. Nort."On July 2, 1945, the respondent's plants reopened and Hobbs returned to workat 7 a.in. as orderedby the War Labor Board. Shortly prior to noon on the samemorning, Bothast, Hobbs' foreman who had been in charge of the metal shop for23 years, approached him at his work and handed him a notice of discharge re-citing :You are hereby notified of your discharge for the following reason-On thegrounds of being an undesirable employee.Although this notice of discharge was signed by Bothast as foreman, Bothasttestified that he "was not called in on any of the meetings that the managementhad over discharging of Jerry," that the discharge of Hobbs was not discussedwith him, and that Superintendent Stewart merely directed Bothast withoutcomment to sign and deliver the discharge notice.Bothast also testified thatWoodward had told him of Hobbs' June 15 discharge during the strike, but thatWoodward did not tell him why Hobbs had been discharged. The undersignedfind in accordance with Bothast's testimony in these respects.Upon receiving thedischarge slip on July 2, Hobbs inquired why he was being discharged andBothast replied that he was unable to discuss it.On July 30, 1945, Berkebile, international representative of the Union, calledNort, one of the respondent's labor relations representatives, asking Nort to"specify" with respect to the meaning of "undesirable" employee.Nort refused.On the next day the Union renewed its request for "specific charges" in writingby letter addressed to Woodward.On August 3, 1945, the respondent answerdover Stringari's signaturestating:The specificcharges againstMr. Hobbs remain unchanged:`undesirableemployee.'3.The respondent's alleged reasons for dischargeIn its answer,as amended, the respondent asserts that Hobbs was dischargedfor the followingreasons amongothers : "That JerryHobbs was a surly, hot-headed and ill-tempered employee ; that he was continually absent and late fromwork and refused to work overtime in violation of reasonablecompany rulesand without approval or ratification of his actions; that on numerousoccasionsTreasurer of the respondent.An officer of the respondent who did not testify.President of the respondent who did not testify.An associate of Stringari. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe addressed his foreman and supervisors with foul,abusive, defamatory andobscene language in an attempt to undermine respect for them and that heused such foul, abusive,defamatory and obscene language in the presence ofwomen employees;that he continually violated the company`no smoking' ruleafter being warned on numerous occasions to refrain from smoking;that heloitered about the company premises engaging in discussion on matters notconnected with union activities;that hesolicitedunion dues on companypremises in violation of the bargaining contract. . . ."Woodward,who claimed to be "solely responsible for making...out" theletter of June 15, 1945,discharging Hobbs as"undesirable," admitted that "tothe best of my knowledge Jerry did his work right. . . . "Woodward furtheradmitted that Hobbs was a satisfactory employee in all other respects prior tohis return to the Union in the springof 1944 whilein his material control position,and that it was for his renewed affiliation with the Union that Hobbs wasreturned to a non-supervisory job inMay 1944.Adelsperger,the respondent'streasurer, in his letter of April 10,1942, granting Hobbs a leave of absence forunion duties,also had noted the "pleasant...relations"existingbetweenHobbs and the respondent.In the late summer of 1943, the respondent indicatedits satisfaction with Hobbs by promoting him to the supervisory position incharge of material control.The respondentthereforeargues a distinct reversalof the previously existingsatisfactionwith respect to Hobbs, the allegedundesir-abilitycoincidingwith Hobbs'returnto the Union shortly beforehis transferfrom material control.The respondent in asserting the misconduct reasons for discharge,relies upon-conduct whichhas continued accordingto therespondent'switnesses for morethan a year prior to the discharge.The respondent had adopted a system of progressively severe penalties forrepeated violations of the rules,and it posted notice of such progressive sanctionsin the plant from May 3, 1944,at least until the strike of May and June 1945.Although these rules were still in effect at the time of the strike,the respondentchose not to discipline Hobbs by a lay-off for a short period as provided by theserules for first offenses,but instead discharged him although he had never beendisciplined before.Hobbs was first discharged on June 15,1945,during a complete shutdown in aperiod when the only contact the respondent had with him was in his capacityas a union official.Hobbs was the sole employee discharged during the strike.The usual procedure for discharging an employee in the metal shop, as Bothasttestified,was for Foreman Bothast to give Production Superintendent Stewartthe reasons for dissatisfactionwith theman and to agree with Stewart whatshould be done.Despite this customary procedure,the reasons for the dischargeof Hobbs had never been discussed with Bothast,much less initiated by him,before he handed Hobbs the second written discharge notice of July 2, 1945.Bothast's testimony was as follows :Q. Did you tell Jerry when you handed him the discharge that you had beeninstructed not to discuss it?A. I told him I could not.Q.Why did you tell him that?A. Didn't know myself.I didn't know.I didn't know what the specificcharges were.Q. Did you ever discharge a man without telling him why he was dis-charged, before? UNION CITY BODY COMPANY, INC.183A. I merely carried out an order.Q. You were ashamed to do it, too, weren't you?A. It was in the line of duty.Although Bothast and Stewart were present with Woodward when the dis-charge notice of July 2, 1945, was made out, nothing was said at that time todistinguish Hobbs from the other employees guilty over a long period of mis-conduct offenses.The evidence is clear that numerous employees regularlypracticed transgressions such as smoking, loitering,10 crowding near the timeclock, absence from overtime work, and use of profanity, but the undersignedfind that Hobbs was no more involved than numerous other employees not dis-ciplined, and that such violations were customary. Such evidence as was pro-duced concerning other employees disciplined for improper conduct, indicatesthat punishment was summarily awarded at the time of the offense and notdelayed as in Hobbs' case.The undersigned are impressed by the testimony of the respondent's witnessesDewey, personnel manager, Stewart, production superintendent, Bothast, Hobbs'foreman, and Stringari, labor relations counselor, that no recommendation fordischarge or other disciplinary action was made by them regarding Hobbs due tothe misconduct about which they testified 11Woodward testified that the likelihood of work stoppages as a result of dis-ciplinary action forced the respondent to close its eyes to some violations of plantrules since about May 1944.However, respondent's exhibit number 8 containsnumerous absence offenders who were discharged during 1944 and 1945.More-over, the respondent was not prevented from disciplining others guilty of miscon-duct offenses by fear of a work stoppage during June of 1945 when Hobbs wasdischarged, because of the shutdown already in effect at that time, yet only Hobbswas discharged during that strike.The undersigned do not undertake to suggest in what manner or whether or towhat extent the respondent should discipline Hobbs or its other offenders formisconduct.The facts set forth are some of those which persuade the under-signed to find and conclude that the discharge of Hobbs was not motivated byreasons of discipline but rather by reason of his union activities.That respondent did not single out Hobbs for his personal misconduct is appar-ent from evidence presented by its own witnesses.Woodward testified :Well, I would have to say Jerry was the ringleader on most instances.Smoking in the boiler room, lineup at the clock, loitering around the plant,through the office.On all these things of the rules that have been violated.The meaning of the generalization that Hobbs was the "ringleader" is clarified byWoodward in his further testimony :Smoking was very bad in the plant.Employees fifty and sixty strong wouldwalk into the boiler room and smoke.We did try to get the support of the[Union] committee to help us curb this but we didn't get far.Again, with respect to the respondent's policy to operate on Thursday nightsinstead of Saturday afternoons, Woodward testified :10There is serious doubt that Hobbs was in fact chargeable with loitering without per-mission.Stewart and Bothast admitted they did not order Hobbs to return to his place ofwork when he was seen elsewhere in the plantUnder union contract provisions, Hobbswas permitted to investigate grievances during working hours11Moist, a foreman in Hobbs' department under Bothast's supervision, was not called totestify. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe had 330 employees and it was no unusual thing for 125 to be absent onThursday night. . . . Jerry's comments when I went to him were "I knowwhat you mean but its nothing I can do anything about."Woodward pleaded with the union bargaining committee for cooperation on thismatter three or four times, and received from Hobbs the answer: "I can feel foryou but there's nothing I can do about it." 12The testimony of Stewart, produc-tion superintendent, is similar in tenor :...You can't discipline 50 to 15419 employees and continue operatingyour plant.Q.Well then, you had that many others violating the rules at the sametime?A.With leadership.Q. Beg your pardon?A.With leadership.Q.Well, they were your employees, were they notYou mean Jerry wentaround and told each one to violate the rules?A. I don't know that he did that but I know he violated them as a leader.According to these portions of the testimony, the respondent's managementobject to the failure of the Union, whose leader was Hobbs, to control the em-ployees in the respects specified.The respondent's witnesses in effect testifiedthat they objected not to Hobbs' personal misconduct, but to his position as headof the employee labor organization.But the mass misconduct situation did notlicense the respondent to discriminate against the union leadership for reasonsviolative of the Act.4.Additional specialdefensesa.Violation of the War Labor Disputes ActThe respondent amended its answer on January 8, 1946, for the first timeincluding, as a reason for the discharge of Hobbs, that the Union failed to give30 days' notice of a labor dispute to the Board, before calling the strike, asrequired by the War Labor Disputes Act.14 Such notice was not given.However,for the reasons fully set forth in the majority opinion in theRepublic Steelcase,"and reaffirmed in the majority opinion in theFairmont Creamerycase,16 theundersigned find no merit in the respondent's defense. In the instant case,Local 494 of the Union struck on May 25, 1945, to retain the annual terminationdate of May 24 and to prevent the respondent from altering existing wage ratesof its expiring contract.As in theRepublic Steelcase and theFairmont Cream-erycase, cited above, there is no contention or showing that the purpose of thestrike was illegal, nor is there any assertion of illegality in connection withthe strike, except with respect to the failure of compliance with the provisionsof the War Labor Disputes Act.12As far as Hobbs' personal attendance is concerned,despite absences on many occasionswith respondent's leave, the record introduced by the respondent indicates that Hobbsworked overtime on Thursday night only once during the last half of 1944 as comparedwith 14 such attendances during the 21 weeks of 1945 until the May 25 strike. The im-provement evident in 1945 over 1944, and the failure of the respondent to discipline Hobbsin 1944, convince the undersigned that this is not a true reason for the discharge as allegedby the respondent.13There were approximately 400 production employees under Stewart's supervision.14 57 Stat 163'3Matter of Republic Steel Corporation(98"Strip Mill),62 N. L.R. B. 1008.16Matter of Fairmont Creamery Company,64 N. L. R. B. 824. UNION CITY BODYCOMPANY,INC.185b.The inquiry concerning one of the respondent's representativesThe respondent further alleges in its answer as a reason for the discharge ofHobbs that by making a written inquiry he had attempted to undermine com-pany representatives and transgress on management prerogatives.The re-spondent introduced a copy of the letter upon which it relies.This letter, datedDecember 28, 1944,was written by Hobbs as president of Local 494 of the Unionand addressed to the Union's own Regional Director.It recited a request thatofficialsof the UAW-CIO "checkup on" Nort,the respondent's "newly hiredlabor counselorfrom . . .Detroit" who Hobbs believed was the cause of"trouble" in"settling grievances."Hobbs testified without contradiction, andthe undersigned credit, that Stringari and Nort invited inquiry concerning theirlabor background.In any event,we know of no prerogative of managementwhich would preclude freedom of inquiry concerning management representativeswholly within intra-union channels.Hobbs' inquiry concerning the respondent'srepresentatives was an activity in assistance of his labor organization,and forsuch assistance employees are entitled to be secure against interference, re-straint, and coercion and against discrimination.c.The failure to arbitrateThe respondent alleges as an affirmative defense that the Union was partyto an agreement made at the War Labor Board hearing providing that thefindings of an arbitration panel would govern Hobbs' right to reinstatement.In its first amended answer, dated January 8, 1946, the respondent alleges that"notwithstanding this agreement, the union arbitrator failed to appear at thearbitration hearing . .The Board's witnesses testified that no such agreement was made by theUnion, but that the arbitration was directed by the War Labor Board, andWoodward's testimony is consistent with this interpretation.The undersignedfind that neither the Union nor Hobbs agreed to arbitrate his discharge, but thatthe arbitration was directed by order of an agent of the War Labor Board.The arbitration hearing was set for August 11, 1945.At the respondent's re-quest, the hearing was postponed to August 15, 1945. On that date, the unionmember of the arbitration panel failed to appear, and the Union refused there-after to proceed with the arbitration.It is not a valid defense, as alleged by the respondentin its answer asamended, that the Union or Hobbs failed to pursue the arbitration procedure,whether or not the Union agreed to it. Under Section 10 (a) of the Act, thepower of the Board to prevent unfair labor practices "shall be exclusive, andshall not be affected by any other means of adjustment or prevention that hasbeen or may be established by agreement, code, law, or otherwise." i7Moreover,Section 7 (a) (2) of the War Labor Disputes Act, 57 Stat. 163, limits the WarLabor Board's power in deciding labor disputes by requiring its decision to"conform to the provisions of . . . the National Labor Relations Act." OnOctober 18, 1945, an agent of the War Labor Board notified all parties inwriting that its policy was to waive jurisdiction in view of the charge filed withthe Board in this matter, that it was instructing its arbitrator to withdraw, andthat the "National Labor Relations Board will thus have sole jurisdiction overthe discharge issue involved in these proceedings."1* See N. L RB.Y. Newark MorningLedgerCompany,120 P. (2d) 262, 268(C. C. A. 3),cert. denied 314 U. S. 693. 186DECISIONSOF NATIONALLABOR RELATIONS BOARDConclusionsHobbs has been unquestionably the leading spirit and the leading official of theUnion since May 1944, a year prior to his discharge.He was required by Wood-ward inMay 1944 to step down from his supervisory position because of hisreturn to the Union.Three strikes and shutdowns occurred during the yearpreceding Hobbs' discharge, and the respondent considered this recurrent unresta threat to its business outlook.Woodward not only admitted that he believedHobbs influential in causing these walk-outs, but frankly testified that he hadfelt the discharge of Hobbs would remove some of the respondent's worry aboutfurther stoppages.18On the eve of the last strike, Stringari, in Woodward'spresence, interrogated Hobbs as to whether he had made, the motion to strikeor encouragedit,3Dand then threatened Hobbs with reprisals if he were to permitthe strike to extend itself over 10 days.During the first days of the last strike,the respondent's president was apprised of Hobbs' support of union negotiationswhen he heard of Hobbs' remark about "breaking" the CompanyOn thetwentieth day of the strike, pursuant to the previous threat of reprisal, Wood-ward sent Hobbs a notice of discharge through the mails mentioning neither thefight which had occurred 2 days before nor the many misconduct charges specifiedfor the first time in the pleadings of this matter and not sustained by the evidenceas the reason for Hobbs' discharge It is not in accord with normal industrialpractice, and therefore not persuasive of innocent motivation, to discharge anemployee suddenly while he is on strike, for reasons of alleged misconductoccurring over the period of the preceding year. It is undisputed that Hobbs'work was always satisfactorily performed and that with respect to the periodprior to the industrial unrest since 1944, the respondent does not claim to findfault with Hobbs' conduct.The strike period was employed by the respondentas a convenient time for discharging the presiding officer of Local 494 inasmuchas no further stoppage could result under the circumstances of complete shutdown.'son the basis of Woodward's admission that at least one of the motivating causes ofHobbs' discharge was Hobbs' participation in concerted strike activity, we find that therespondent discriminated in regard to his hire and tenure of employment, thereby discour-aging membership in a labor organization,and interfering with, restraining,and coercingits employees in the exercise of the rights guaranteed in Section 7 of the ActSeeMatterof Consumers Research, life, 2 NL. R B. 57,73; Jfatter of the Dow Chemical Company,13 N L R B. 993, 1023, enf'd NL R. B. v. Dow Chemical Company,117 F. (2d) 455(C. C. A. 6);Matter of United Dredging Company,30 N L. R. B 739, 766 (fn24) , Matterof Lone StarGasCompany,52 N. L R B 1058, 1060;Cupples Company, Manufacturersv.NL.R. B , 106 F. (2d) 100, 117 (C. C. A. 8) ; KansasCity Power A Light Company vN L R B.,111 F (2d) 340, 349 (C C. A 8)However, the result in the instant case doesnot rest on this finding alone,but on all the findings and conclusions madeisThe respondent's brief submitted to the Trial Examiners baldly states (p. 5) : "Againon May 24,1945, while Hobbs was President of the local union,he causedanother pro-longed work stoppage which lasted approximately eight weeks." [Italics added IEvenassuming the materiality of these facts,the evidence indicates that Hobbs was active innegotiating for 2 months to attempt to arrive at an agreement before the May 24, 1945, ex-piration date.He reported all progress to the union membership and received instructionsfrom them.The failure to arrive at an agreement in time and the failure of the manage-ment to present its wage proposals until the last day of the life of the old contract, andthe consequent dissatisfaction of the membership was certainly not the fault of HobbsThe dissatisfied membership voted to strike on May 24, 1945Hobbs, as chairman of themeeting, neither moved to strike nor participated in the discussion.On June 30, 1945,Hobbs, finding the membership opposed to compliance with the War Labor Board's directiveto return to work,relinquished his chairmanship of the meeting to influence and move themembership to resume production.The only further credible evidence concerning Hobbs'antra-union activities is found in the testimony of a welder,Bretz,a reliable witnessCon-cerning the May 31, 1944,walkout of the welders which was joined by Hobbs, Bretz testi-fied that Hobbs was not responsible for this strike. UNION CITYBODY COMPANY, INC.187We conclude further that Hobbs did not assault Stringari at the June 13, 1945,conciliationmeeting as the respondent alleges. Stringari assaulted Hobbs onthat occasion and both men were injured in the ensuing struggle. Stringari, whowould be the management representative most aggrieved by the fight, testified thathe personally had nothing to do with Hobbs' discharge, "directly or indirectly,"and that he did not recommend it. In view of all the evidence, we conclude thatHobbs was not discharged because of his part in this fight.On the other hand,it is also clear that the fight was an unpremeditated personal clash between Hobbsand Stringari brought on by mutually provoking remarks.The undersigned donot find the respondent responsible for the physical punishment suffered by Hobbs,and it will be recommended accordingly that the complaintbe dismissedinsofaras it alleges that the respondent maligned, vilified, assaulted, and beat Hobbs.The reinstatement of Hobbs by the War Labor Board on July 2, 1945, at thetermination of the last strike, and his immediate rediseharge, as predicted bythe respondent, was merely a reiteration by the respondent of the discharge dur-ing the strike, and for the same reasonsThe undersigned accordingly find that the respondent on June 15, 1945, andagain on July 2, 1945, discharged Jerry Hobbs because of his membership in andleadership of the Union and because of his participation in its activities, therebydiscriminating against him in regard to his hire and tenure of employment anddiscouraging membership in the Union and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Section 7 of theAct.The undersigned further find that the respondent, by its interrogation ofHobbs concerning whether he moved or encouraged the strike vote at the Unionmembership meeting of May 24, 1945, and by its threat of reprisal against Hobbsshould the strike be prolonged,hasinterfered with, restrained,and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the At.B. Alleged unfair labor practicesThe Board alleged in its complaint that the respondent has interfered with,restrained, and coerced its employees by maligning, vilifying, assaulting, andbeating employees who were officials of the Union.The only evidence presentedin support of the averment concerned the June 13, 1945, fight between Hobbs andStringari.The undersigned find, however, that the evidence does not sustainthis allegation.Itwill therefore be recommended that this portion of thecomplaint be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices within the meaning of Section 8 (1) and (3) of the Act, the undersigned willieeonmieud that it cease and desist therefrom and take certain affirmative actionin order to effectuate the policies of the Act.The unfair labor practices found by the undersigned represent an attempt bythe respondent to defeat the right of its employees to engage in concerted 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities free from unlawful interference, restraint, and coercion and freefrom discrimination.Leading up to the eventual discrimination, the respond-ent's interrogation of Hobbs concerning his methods of union leadership andits threat of reprisal against him in the event of prolongation of a strike, wasunlawful conduct violative of Section 8 (1) of the Act, totally apart fromrespondent's subsequent discriminatory discharge of Hobbs.By dischargingJerry Hobbs because of his activities on behalf of the Union, the respondentutilized the most effective form of intimidation possible and one which cannotbe more violative of the Act 20 That an employer has deliberately resorted todiscriminatory discharge, as has the respondent in the present case, indicatesnot merely his disposition to commit similar acts of discrimination in the futurebut also (1) his broader and basic "attitude of opposition to the purposes ofthe Act to protect the rights of employees generally,"" and (2) the consequentlikelihood of his resorting to other lesser acts of interference, restraint, andcoercion with respect to those rights as guaranteed by Section 7 and protectedby Section 8 (1) of the Act in addition to those found above." The preventivepurposes of the Act will be thwarted unless the Board's order is coextensivewith this threat. In order, therefore, to make more effective the interde-pendent guarantees of Section 7, to prevent a recurrence of unfair labor prac-tices, and thereby minimize industrial strife which burdens and obstructs com-merce and thus to effectuate the policies of the Act, the undersigned willrecommend that the respondent cease and desist from in any manner infringingupon the rights guaranteed in Section 7 of the Act.It has been found that by discharging Jerry Hobbs, the respondent dis-criminated against him in regard to his hire and tenure of employment, therebydiscouraging membership in a labor organizationItwill therefore be recom-mended that the respondent offer him immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniorityor other rights and privileges. It will be further recommended that the respond-ent make him whole for any loss of pay he may have suffered by reason ofthe respondent's discrimination against him by payment to him of a sum ofmoney equal to the amount he would have earned as wages from July 15, 1945,the date of the first discrimination against him, to the date of the respondent'soffer of reinstatement, less his net earnings" during said period. It will alsobe recommended that the respondent post appropriate notices.Upon the basis of the above findings of fact, the undersigned make thefollowing :CONCLUSIONS of LAw1. International Union, United Automobile, Aircraft & Agricultural ImplementWorkers of America, C. I. 0., is a labor organization within the meaning ofSection 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofJerryHobbs and thereby discouraging membership in International Union,20N. L. R. B. v. EntwistleManufacturingCo , 120 F.(2d) 532, 536(C C. A. 4). Seealso N. L.R.B v. Automotive Maintenance MachineryCo., 116 F. (2d) 350, 353 (C. C. A. 7).21May Department Stores Companyv.N. L. R. B.,326 U. S. 376.22 See N. L.R.B. v. Express Publishing Company,312 U. S.426, 437.23By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurredby an employee in connection with obtainingwork and working else-where thanfor the respondent,which would not have beenincurredbut forhis unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8N. L. R.B 440. Monies received for work performed uponFederal, State, county, municipal,or other work-relief projects shall be considered as earn-ings.SeeRepublic Steel Corporationv.N. L R. B.,311 U. S. 7. UNION CITY BODY COMPANY, INC.189United Automobile, Aircraft & Agricultural Implement Workers of America,C. I. 0., the respondent has engaged in, and is engaging in unfair labor prac-tices within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSOn the basis of the above findings of fact and conclusions of law, the under-signed hereby recommend that the respondent, Union City Body Company, Inc.,Union City, Indiana, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in International Union, United Automobile, Air-craft & Agricultural Implement Workers of America, C. I. 0., or in any otherlabor organization of its employees, by discriminatorily discharging employees,or by discriminating in any other manner in regard to their hire or tenureof employment or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist International Union, United Automobile, Aircraft &Agricultural Implement Workers of America, C. I. 0., or any other labor organi-zation, to bargain collectively through representatives of their own choosing,and to engage in concerted activities, for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned find willeffectuate the policies of the Act :(a)Offer to Jerry Hobbs immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or otherrights and privileges, and make him whole for any loss of pay he may havesuffered by reason of the discrimination against him, by payment to him of asum of money equal to that which he normally would have earned as wagesfrom July 15, 1945, the date of his first discriminatory discharge, to the date ofthe offer of reinstatement, less his net earnings during the period.(b)Post at its plants in Union City, Indiana, copies of the notice attachedhereto,marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Eleventh Region, shall, after being duly signed bythe respondent, be posted by it immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable stepsshall be taken by the respondent to insure that said notices are not altered,defaced, or covered by any other material;(c)Notify the Regional Director for the Eleventh Region in writing, withinl en (10) days from the date of the receipt of this Intermediate Report, whatsteps the respondent has taken to comply with the foregoing recommendations.It is further recommended that, unless on or before ten (10) days from the(late of the receipt of this Intermediate Report, the respondent has notified saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid. 190DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is further recommended that the complaint be dismissed insofar as it allegesthat the respondent maligned,vilified, assaulted,and beat employees who wereofficials of the Union.As provided in Section 33 of Article II of the Rules and Regulations of theNational'Labor Relations Board, Series 3, effective November 27, 1945, asamended, any party or counsel for the Board may within fifteen(15)daysfromthe date of the entry of the order transferring the case to the Board,pursuantto Section 32 of Article II of said Rules and Regulations,filewith the Board,Rochambeau Building,Washington25,D C.,an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding(including rulings upon allmotions or objections)as he relies upon, together with the original and fourcopies of a brief in support thereof.Immediately upon the filing of such state-ment of exceptions and/or brief,the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the parties and shall file a copywith the Regional Director.As further provided in said Section 33, should anyparty desire permission to argue orally before the Board,request therefor mustbe made in writing to the Board within ten(10) days from the date of the ordertransferring the case to the Board.THOMAS S WILSON,MILL ARD L.MIDONIc%,Trial Examiners.Dated March 6, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to recommendations of Trial Examiners of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations, to join or assist INTERNATIONAL UNION,UNITED AUTO-MOBILE,AIRCRAFT&AGRICULTURAL IMPLEMENT WORKERS OFAMERICA,C. I. 0., or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.WE WILL OFFER to Jerry Hobbs immediate and full reinstatement tohis former or substantially equivalent position without prejudice to anyseniority or other rights and privileges previously enjoyed, and will makeJerry Hobbs whole for any loss of pay suffered as a result of discrimination.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.Dated ----------------------UNION CITY BODY COMPANY, INC.,Employer.By -----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any other material.